—Order and judgment (one paper), Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered June 15, 1993, which denied petitioners’ CPLR article 78 petition challenging respondents’ determination to reassign certain employees within the same grade to Transit Property Protection Supervisor Level II without holding a competitive promotion examination, and dismissed the proceeding, unanimously affirmed, without costs.
Contrary to petitioners’ contention, the reassignment of a Transit Property Protection Supervisor from a Level I position to a Level II position does not require a competitive examination (Lenihan v City of New York, 85 AD2d 562, affd on other grounds 58 NY2d 679). An individual properly appointed to the permanent Civil Service Title of Transit Property Protection Supervisor may be assigned, at the discretion of the Transit Authority, to duties at either of two assignment levels and it is neither a promotion nor a demotion to shift assignments within the title since neither new skills nor new tasks are involved (cf., Engel v City of N. Y., NYLJ, Apr. 8, 1977, at 6, col 5, mod on other grounds 66 AD2d 715, affd for reasons stated 50 NY2d 861). Concur—Murphy, P. J., Carro, Wallach, Asch and Tom, JJ.